Citation Nr: 1455765	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-17 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to reimbursement under the provisions of Chapter 35, Title 38, United States Code, Dependents' Educational Assistance (DEA), for costs related to License and Certification (LAC) tests administered on October 28, 2011, November 11, 2011, and November 19, 2011.  


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  The Veteran died in January 2004.  The appellant is the Veteran's surviving child.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that only a partial reimbursement of the appellant's License and Certification (LAC) testing fees was warranted.


FINDINGS OF FACT

1.  The appellant took the Florida Teacher Certification Examinations (FTCE) Professional Education Test on October 28, 2011, the Exceptional Student Education K-12 test on November 11, 2011, and the Elementary Education K-6 Test on November 19, 2011, the fees for which totaled $550.00.

2.  The FTCE Professional Education Test, Exceptional Student Education K-12 Test, and Elementary Education K-6 Test taken by the appellant are certification examinations offered and administered by the State of Florida Department of Education's Bureau of Postsecondary Assessment, and are required to qualify to enter into, maintain, or advance in employment in the appellant's approved profession of special education teacher.



CONCLUSION OF LAW

The criteria for entitlement to full reimbursement under the provisions of Chapter 35, Title 38, United States Code, Dependents' Educational Assistance (DEA), for costs related to License and Certification (LAC) tests administered on October 28, 2011, November 11, 2011, and November 19, 2011, have been met.  38 U.S.C.A. §§ 3500-3566, 3452(b), 3672, 3689, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 21.4250, 21.4268 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Procedural Duties

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, no VCAA notice was sent to the appellant.

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Furthermore, as the appellant's claim is being granted, the issue of whether there was any error related to VA's duties to notify and assist with respect to this claim is moot.  Id.  See, e.g., 38 C.F.R. § 20.1102 (2013); see also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).


II.  Analysis

Educational assistance is available to a child or surviving spouse of a veteran who either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2014).  In this case, the appellant has been deemed eligible for Dependents' Educational Assistance (DEA) benefits in an approved program of education or training.  See July 2007 Certificate of Eligibility (reflecting a final objective of special education teacher).  Thus, basic eligibility is not at issue.

In December 2011, the appellant submitted an application reimbursement for licensing or certification test fees (VA Form 22-0803), requesting reimbursement for fees paid for three Florida Teacher Certification Examinations: $150.00 for the Professional Education Test taken on October 28, 2011; $200.00 for the Exceptional Student Education, K-12 Test, and $200.00 for the Elementary Education, K-6 Test.  See November 2011 Florida Teacher Certification Examinations Score Report (reflecting the appellant's passing scores on all three tests); E-mail Correspondence dated October 13, 2011 (reflecting the payment of $550.00 in testing fees).  In February 2012, the RO issued an administrative decision acknowledging receipt of the appellant's request for reimbursement for a license or certification and awarding a partial reimbursement under the under the Licensing and Certification (LAC) program of $75.00 (so $25.00 per test).  The appellant disagreed with the determination to award only partial reimbursement.  See February 2012 Letter from the Appellant.

For DEA benefits purposes, a "program of education" includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests are approved by the Secretary in accordance with 38 U.S.C.A. § 3689.  38 U.S.C.A. § 3501(a)(5).  

VA will reimburse the beneficiary for taking an approved licensing or certification test at the lower of the following amounts: (1) the fee charged by the organization offering the test; $2,000.00; or, an amount determined by multiplying the beneficiary's remaining months and days of entitlement to educational benefits by his or her monthly rate of basic educational assistance.  38 U.S.C.A. § 3532(f).  See also 38 C.F.R. §§ 4250, 4268 (regarding approval of licensing and certifications tests as well as of the agency or organization administering them).

Further, no payment may be made for a licensing or certification test unless (1) the test has been approved under section 3672(b)(2)(B); (2) the Secretary determines that the test is required under Federal, State or local law or regulation for an individual to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession; or, (3) the test is generally accepted in accordance with relevant government, business, or industry standards, employment policies or hiring practices as attesting to a level of knowledge or skill required to qualify to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession.  38 U.S.C.A. § 3689(b)(1).  

A licensing or certification test offered by a State, or a political subdivision of a State, is deemed to be approved.  38 U.S.C.A. § 3689(b)(2).  See also 38 U.S.C.A. § 3672(b)(2)(B) (noting that a licensure test offered by a Federal, State, or local government is deemed approved).  But see, 38 C.F.R. § 4250(a)(5) (requiring that, if a State or political subdivision of a State offers a licensing test, only the State Approving Agency (SAA) for the State where the license will be valid may approve the test for VA payment).


Here, the appellant took the certification tests in furtherance of her approved educational objective of attaining employment as a special education teacher in the State of Florida.  See July 2007 Certificate of Eligibility.  The tests in question, namely the Professional Education Test, the Exceptional Student Education K-12 Test, and the Elementary Education K-6 Test, are provided as part of the Florida Teacher Certification Examinations (FTCE) program.  See Test Content Information, FTCE Competencies and Skills, FLA. DEP'T. OF EDUC., http://www.fldoe.org/accountability/assessments/postsecondary-assessment/ftce/tdi /comps-and-skills.stml (last visited December 16, 2014).  In this regard, the FTCE is administered by the Florida Department of Education's Bureau of Postsecondary Assessment, which is "responsible for all aspects of educator certification examinations, including developing, administering, scoring, and reporting the results for the Florida Teacher Certification Examinations (FTCE)."  See Postsecondary Assessment, FLA. DEP'T. OF EDUC., http://www.fldoe.org/ accountability/assessments/postsecondary-assessment (last visited December 16, 2014) (noting that "[a]ll of the assessments are administered under the FTCE or the [Florida Educational Leadership Examination (FELE)] programs and are required by Florida law (see Sections 1012.55 and 1012.56, Florida Statutes)").  These required certification examinations are only available through the State Bureau of Postsecondary Assessment and are only available at the rate set by the State.  See Frequently Asked Questions for FTCE & FELE, FLA. DEP'T. OF EDUC., http://www.fldoe.org/accountability/assessments/postsecondary-assessment /faq.stml#4909 (last visited December 16, 2014); see also July 2012 Letter from the Appellant (stating that the examinations are required by the state and are mandated as part of her educational program at the University of North Florida, and further noting that the fees associated with the examinations are set by local government)

The RO approved only partial reimbursement for these examinations, noting that "Florida Teacher Certification Examinations" was not an organization approved by the State Approving Agency (SAA).  See May 2012 Statement of the Case (SOC).  See also 38 C.F.R. §§ 4250, 4268 (discussing approval of licensing and certifications testing organizations).  Accordingly, the RO determined that the maximum allowable amount that the SAA approved for each of the examinations (the Professional Education Test, the Exceptional Student Education K-12 Test, and the Elementary Education K-6 Test), was $25.00, based on the fee schedule of an approved organization.  See February 2012 Web-Enabled Approval Management System (WEAMS) License and Certification Information for National Evaluation Systems, Inc. (reflecting an approved fee of $25.00 for the tests at issue).  However, the testing offered by the Evaluation Systems group of Pearson Education, Inc., formerly known as National Evaluation Systems, Inc., is not accepted for certification in the State of Florida.  See Taking the NES for State Certification, NATIONAL EVALUATION SERIES, http://www.nestest.com/PageView.aspx?f=GEN _Florida.html (last visited December 16, 2014) (reflecting that NES test scores are accepted for certification in only seven states, Arizona, California, Illinois, New Mexico, Oregon, Washington, and Wisconsin).  

Moreover, in affording the appellant the benefit of the doubt, the Board finds that the Florida Teacher Certification Examinations taken by the appellant meet the criteria for "approved" licensure and certification testing under Chapter 35, Title 38, United States Code.  See 38 U.S.C.A. §§ 3672, 3689.  In this regard, because, as noted, the certification tests are developed, administered, scored, and reported by the State of Florida's Bureau of Postsecondary Assessment, and because the evidence, including the appellant's submissions and lay statements in support of her claim, indicates that the Florida Teacher Certification Examinations taken by her were required to qualify to enter into, maintain, or advance in employment in the appellant's approved profession, the FTCE Tests at issue are appropriately classified as "licensing or certification test[s] offered by a State, or a political subdivision of a State."  See 38 U.S.C.A. § 3689(b)(1), (2).  As such, the FTCE Professional Education Test, Exceptional Student Education K-12 Test, and Elementary Education K-6 Test taken by the appellant are deemed to be approved.  38 U.S.C.A. § 3672(b)(2)(B), 3689(b)(2).  


Considering that, as discussed, these tests are only available through the State of Florida's Bureau of Postsecondary Assessment at a cost set by the State, and resolving reasonable doubt in favor of the appellant, the Board finds that reimbursement of the full amount of the associated fees for the Professional Education Test, the Exceptional Student Education K-12 Test, and the Elementary Education K-6 Test is warranted.  See 38 U.S.C.A. § 3532(f).  Specifically, the appellant should be reimbursed for $475.00, the difference between the $550.00 that she paid to take the tests, and the $75.00 she was previously reimbursed by VA.  As such, the appellant is entitled to the remaining $475.00.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Entitlement to reimbursement in the remaining amount of $475.00, for the Florida Teacher Certification Examinations (FTCE) Professional Education Test, Exceptional Student Education K-12 Test, and Elementary Education K-6 Test, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


